DETAILED ACTION
	Applicant is advised that the claims submitted on 3/1/21 have incorrect claim markings. In particular, the “wherein” clause of claim 1 is entirely new but the amendment only shows that certain words have been added or deleted. It appears to be an error introduced from incorporating the language of cancelled claim 6 into claim 1. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1, 8-10, 13, 16, 19, 21, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simpson et al. (US 2007/0213611) in view of Bonnecaze et al. (US 2003/0100040).
As to claim 1, Simpson teaches a continuous glucose sensor configured and arranged for insertion into a host for detecting glucose in the host (Abstract), the sensor comprising a first sensing region (Fig. 9A - region around E1, [0414] - electroactive surfaces cannot affect one another) comprising a first enzyme domain (904a, [0414] - membrane includes an active enzyme), a second sensing region (Fig. 9A - region around E2) comprising a second enzyme domain (904b, [0414] - inactivated enzyme or no-enzyme), and a resistance domain disposed continuously over the first enzyme domain and the second enzyme domain ([0504] - resistance domain formed over the enzyme domain). Simpson does not necessarily teach that the first enzyme domain and the second enzyme domain is independently formed on the first sensing region and the second sensing region, respectively. However, Bonnecaze teaches an analyte sensor with two sensing layers (63 and 64) which includes a catalyst ([0151]) which are independently formed on the working electrode ([0151]). It would have been obvious to modify 
As to claim 8, Simpson teaches the enzyme domains are configured to generate a measurable species ([0342]).
As to claim 9, Simpson teaches the measurable species comprises H2O2 produced in the active enzymatic portion of the sensor membrane ([0155]).
As to claim 10, Simpson teaches the resistance domain is configured to provide a physical diffusion barrier ([0421]).
As to claim 13, Simpson teaches the physical diffusion barrier is configured and arranged to physically block some crosstalk between the enzyme domains (Fig. 7K - I).
As to claim 16, Simpson doesn’t necessarily teach that the first and second sensing regions are spaced closer together than a crosstalk distance. However, Simpson states that the diffusion barrier between the working electrodes can be “spatial, physical, or temporal” ([0341]). It is noted that when a temporal diffusion barrier ([0397]), a period of time is used where the activity of one working activity will not influence when the second working electrode is employed. As such, although there is no explicit teaching that the distance is spaced closer than a crosstalk distance, the use of a temporal barrier itself would be rendered unnecessary if a spatial barrier is used. The same case can be made for when there is a physical barrier, which would only be necessitated when there is otherwise too close of a distance. As such, it would have been obvious, if not necessarily inherent, to employ a distance between the first and second sensing regions closer together than a crosstalk distance, as the use of a temporal or 
As to claim 19, Simpson teaches each of the first and second sensing region is configured to form at least part of a signal associated with glucose concentration ([0153-0157]).
As to claims 21 and 22, Simpson teaches the first sensing region is configured to measure glucose and the second region is configured to measure lactate ([0202] - analytes include glucose and lactate, [0343] - the sensor can measure the signals of two different analytes).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG

Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	3/15/21